944 So. 2d 1227 (2006)
Ivan FERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-2311.
District Court of Appeal of Florida, Third District.
December 20, 2006.
*1228 Bennett H. Brummer, Public Defender and Robert Godfrey, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General and Lucretia A. Pitts, Assistant Attorney General, for appellee.
Before COPE, C.J., and GREEN, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
The defendant appeals from a conviction for second degree murder on grounds that the trial court committed fundamental error in reading to the jury the forcible felony exception to the self-defense instruction.[1] Given the undisputed fact that the appellant's defense at trial was that of misidentification rather than self-defense, we find the giving of this challenged instruction to be a non-issue in this case. Accordingly, we affirm.
NOTES
[1]  This instruction had been given at the request of the State, but without objection by the defense.